203 So. 2d 669 (1967)
Douglas JACKSON and Joyce Jackson, His Wife, Appellants,
v.
STELCO EMPLOYEES' CREDIT UNION LIMITED, a Canadian Corporation, Appellee.
No. 1359.
District Court of Appeal of Florida. Fourth District.
November 1, 1967.
*670 Burton E. Burdick, of Moore, Burdick, Donahoe & Fogan, Fort Lauderdale, for appellants.
Robert B. Butler, of Ellis, Spencer & Butler, Hollywood, for appellee.
WHITE, JOSEPH S., Associate Judge.
This is an appeal from a summary final judgment entered against defendants in the lower court in a suit upon a money judgment entered in the Province of Ontario, Dominion of Canada. A defense was that the Canadian Court lacked jurisdiction over defendants.
It appears from the record that the "papers" in the Canadian suit were served upon defendants in Broward County and that they did not appear in the suit. The "papers" are identified as "the summons and complaint" in the suit then pending in Canada.
The present suit has no reference to the original obligation. It is based solely on the obligation growing out of the entry of the final judgment in Canada.
A judgment of a foreign country entered under such circumstances does not comport with American ideals relating to "due process" and should not be recognized in Florida under rules of comity. See Markham v. Nisbet, Fla. 1952, 60 So. 2d 393.
Reversed.
CROSS and McCAIN, JJ., concur.